         1:21-cv-00418-JFA       Date Filed 08/17/21     Entry Number 24       Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA

    Tyree Craig Jones, #26123-058,                         C/A No. 1:21-cv-00418-JFA

                  Petitioner,

    v.
                                                                      ORDER
     Warden Phelps,


                  Respondents.


         Tyree Craig Jones (“Petitioner”), proceeding pro se, is an inmate incarcerated at the

Federal Correctional Institution in Edgefield, South Carolina. (ECF No. 1). He filed this

petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241. In accordance with 28

U.S.C. § 636(b) and Local Civil Rule 73.02(B)(2), (D.S.C.), the case was referred to the

Magistrate Judge for review.

         The Magistrate Judge assigned to this action1 prepared a thorough Report and

Recommendation (“Report”) (ECF No. 20) and opines that this Court should grant

Respondent’s motion to dismiss or, in the alternative, for summary judgment (ECF No.




1
    The Magistrate Judge’s review is made in accordance with 28 U.S.C. § 636(b) and Local Civil
    Rule 73.02(B)(2) (D.S.C.). The Magistrate Judge makes only a recommendation to this Court.
    The recommendation has no presumptive weight, and the responsibility to make a final
    determination remains with the Court. Mathews v. Weber, 423 U.S. 261 (1976). The Court is
    charged with making a de novo determination of those portions of the Report and
    Recommendation to which specific objection is made, and the Court may accept, reject, or
    modify, in whole or in part, the recommendation of the Magistrate Judge, or recommit the matter
    to the Magistrate Judge with instructions. See 28 U.S.C. § 636(b).
                                                  1
      1:21-cv-00418-JFA       Date Filed 08/17/21    Entry Number 24       Page 2 of 3




12). The Report sets forth, in detail, the relevant facts and standards of law on this matter,

and this Court incorporates those facts and standards without a recitation.

       In the Roseboro order issued on April 19, 2021, the petitioner was placed on notice

that if the Court considers materials outside of the pleadings, a motion to dismiss is

converted to a motion for summary judgment under Rule 56. (ECF No. 13). As matters

outside the pleadings have been presented to and not excluded by the Court (see ECF No.

12-1), and the Magistrate Judge’s Report construed the motion as a motion for summary

judgment, the motion to dismiss will be treated as one for summary judgment under Rule

56. See Fed. R. Civ. P. 12(d) (“If, on a motion under Rule 12(b)(6) or 12(c), matters outside

the pleadings are presented to and not excluded by the [C]ourt, the motion must be treated

as one for summary judgment under Rule 56.”). Petitioner was advised of his right to object

to the Report, which was entered on the docket on June 16, 2021. (ECF No. 20). The

Magistrate Judge required the parties to file objections by June 30, 2021. Id. Petitioner

failed to file any objections and the time for doing so has expired. Thus, this matter is ripe

for review.

       A district court is only required to conduct a de novo review of the specific portions

of the Magistrate Judge’s Report to which an objection is made. See 28 U.S.C. § 636(b);

Fed. R. Civ. P. 72(b); Carniewski v. W. Virginia Bd. of Prob. & Parole, 974 F.2d 1330 (4th

Cir. 1992). In the absence of specific objections to portions of the Magistrate’s Report, this

Court is not required to give an explanation for adopting the recommendation. See Camby

v. Davis, 718 F.2d 198, 199 (4th Cir. 1983).



                                               2
      1:21-cv-00418-JFA      Date Filed 08/17/21     Entry Number 24      Page 3 of 3




       Here, Petitioner has failed to raise any objections and therefore this Court is not

required to give an explanation for adopting the recommendation. The key issue before the

Court is whether the Federal Bureau of Prisons (“BOP”) has an obligation, under the terms

of the First Step Act, to apply earned time credits prior to January 15, 2022, where the

record indicates Petitioner may have earned sufficient credits to have already been

transferred to pre-release custody. (ECF No. 20). A review of the Report indicates that the

Magistrate Judge correctly concluded that Petitioner’s underlying claim seeking

application of earned time credits under the First Step Act is without merit, as the plain

language of the relevant statutes as well as the weight of authority do not show that the

BOP is obligated to apply Petitioner’s earned time credits prior to January 15, 2022.

       After carefully reviewing the applicable laws, the record in this case, as well as the

Report, this Court finds the Magistrate Judge’s recommendation fairly and accurately

summarizes the facts and applies the correct principles of law. Accordingly, the Court

adopts the Report and Recommendation. (ECF No. 20). Thus, Respondent’s motion (ECF

No. 12) is granted and the Petitioner’s petition (ECF No. 1) is dismissed without prejudice.



IT IS SO ORDERED.



August 17, 2021                                          Joseph F. Anderson, Jr.
Columbia, South Carolina                                 United States District Judge




                                             3
